           Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF PENNSYLVANIA
                        PHILADEPHIA DIVISION

BOBBY ROSS,

 Plaintiff,

v.                                            CASE NO.:

TRANS UNION, LLC and FIFTH                    JURY TRIAL DEMANDED
THIRD BANK, N.A.,

 Defendants.
                                      /

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, BOBBY ROSS (hereinafter “Plaintiff”), by and through the

undersigned counsel, sues Defendants, TRANS UNION, LLC (hereinafter “Trans

Union”), and FIFTH THIRD BANK, N.A. (hereinafter “Fifth Third”) (hereinafter

collectively “Defendants”), and in support thereof respectfully alleges violations

of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

                         PRELIMINARY STATEMENT

      1.       This is an action for actual damages, statutory damages, punitive

damages, costs, and attorney’s fees brought pursuant to the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

      2.       Today in America there are three major consumer reporting

agencies: Equifax, Trans Union, and Experian.

      3.       Consumer reporting agencies that create consumer reports, like

Equifax, Experian, and Trans Union, are charged with using reasonable

                                          1
        Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 2 of 12




procedures designed to ensure the maximum possible accuracy of the

information they report. It is not enough for them to simply parrot information

they receive from entities like Fifth Third, particularly where a consumer makes a

dispute about information reported.

      4.     When a consumer, like Plaintiff, disputes information through the

agencies, those disputes are transmitted to the party furnishing the information,

here Fifth Third. The FCRA demands that each party separately conduct a

reasonable investigation of the consumer’s dispute and correct or delete

information they learn to be inaccurate or cannot otherwise verify.

      5.     The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer

Fin. Prot. Bureau, Supervisory Highlights Consumer Reporting Special Edition 21

(Issue 14, March 2, 2017).

                                 JURISDICTION

      6.     The jurisdiction for this Court is conferred by 15 U.S.C. § 1681 (p)

and 28 U.S.C. 1367.

      7.     Venue is proper in this District as Defendant, Trans Union, transacts

business within this District.

      8.     The Plaintiff is a natural person and resident of Wayne County,

within the State of Mississippi. He is a “consumer” as defined by 15 U.S.C. §

1681a(c).



                                        2
        Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 3 of 12




      9.     Trans Union is a corporation headquartered in the State of Illinois,

authorized to conduct business in the State of Pennsylvania through its registered

agent, The Prentice-Hall Corporation System, Inc., located at 2595 Interstate

Drive, Suite 103, Harrisburg, Pennsylvania 17110.

      10.    Trans Union is a “consumer reporting agency,” as defined in 15 USC

§ 1681(f).   Trans Union is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.

      11.    Trans Union disburses such consumer reports to third parties under

contract for monetary compensation.

      12.    Fifth Third is a national association headquartered in Cincinnati,

Ohio with its principal place of business located at 38 Fountain Square Plaza,

Cincinnati, Ohio 45263, authorized to conduct business in the State of

Pennsylvania through their registered agent, Corporation Service Company

located at 2595 Interstate Drive, Suite 103, Harrisburg, Pennsylvania 17110.

      13.    Fifth Third is a “furnisher of information” as that term is used in 15

U.S.C. § 1681s-2.

      14.    Fifth Third is a corporation attempting to collect an alleged

obligation which arises out of personal, family or household transactions.

      15.    Fifth Third is a corporation that was attempting to collect an alleged

consumer debt from Plaintiff.

                          FACTUAL ALLEGATIONS

                                         3
          Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 4 of 12




         16.   Plaintiff is a natural person who is alleged to owe a debt to Fifth

Third.

         17.   In or about August of 2019, Plaintiff attempted to obtain a vehicle

loan for a pickup truck with Legacy Buick. However, Plaintiff was denied due a

low credit score based on the Defendant’s inaccurate reporting.

         18.   At that time, Plaintiff reviewed his credit score and found his credit

score had decreased significantly. Plaintiff’s credit reports included an account

from Defendant, Fifth Third Bank that belonged to his brother.           It was not

Plaintiff’s account. The account was derogative and reflected a “charged off”

amount of $13,889.

         19.   In or about late 2019, Plaintiff called the Fifth Third, Equifax,

Experian and TransUnion regarding an incorrect account on his credit. Plaintiff

disputed the Fifth Third Bank with all three CRAs. Plaintiff also continued to

communicate and to dispute with Fifth Third Bank. Fifth Third indicated they

would investigate into this matter and get back to him. Plaintiff never received

any follow up call or communication from Fifth Third.

         20.   On October 21, 2019, Fifth Third responded to an ACDV received

from Equifax regarding Plaintiff’s dispute. Fifth Third verified the account as

belonging to Plaintiff despite including his brothers’ name, Robert Ross. Due to

Fifth Third verifying an account under his brother’s name, the erroneous account

continued to report in Plaintiff’s credit reports for all three CRAs.


                                           4
        Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 5 of 12




      21.    In or about February of 2020, Plaintiff reviewed copies of his credit

reports. On his TransUnion credit report, Plaintiff noticed the account with Fifth

Third reporting as delinquent and also as “charged off” for $13,889. Plaintiff

reviewed the auto loan account number 88608****, opened June 18, 2018 for

$40,889 and quickly realized this account was not his, rather it was his brothers,

Robert Ross. Plaintiff’s brother, Robert Ross, has also tried to assist Plaintiff and

called Fifth Third to get it corrected to no avail. The reporting of this account

drastically damaged Plaintiff’s credit.

      22.    On February 12, 2020, Fifth Third mailed a letter to Plaintiff

thanking him to contacting them regarding the information on his credit report.

However, they stated, “Upon receiving your inquiry, we conducted an

investigation and the results were inconclusive. As a result, we are unable to

update the credit reporting.”

      23.    In or about April of 2020, Plaintiff submitted detailed disputes to all

three credit reporting agencies in an attempt to have them investigate and resolve

the inaccuracies on his credit reports.

      24.    In Plaintiff’s detailed dispute letter to Trans Union, he explained that

they were reporting an incorrect addresses, his brother’s Fifth Third account, his

brother’s telephone number and also his brother’s employer. This dispute was

sent through certified mail (no.: 7019 1120 0002 1412 9853) to TransUnion on

April 7, 2020.



                                          5
        Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 6 of 12




      25.    Each of these disputes clearly contained Plaintiff’s Social Security

number, Mississippi Driver’s License number, phone number, address, and date

of birth within the body of the dispute letter.

      26.    Trans Union failed to respond to Plaintiff’s dispute letter, in

violation of 15 U.S.C § 1681i(a)(6)(A). Plaintiff did not receive any documentation

about his detailed dispute letter.

      27.    Although Trans Union failed to respond to Plaintiff’s dispute, Fifth

Third responded to Equifax’s ACDV on April 29, 2020, again verifying the

erroneous account disputed by Plaintiff displaying his brothers’ name.

      28.    At this point, Plaintiff began feeling very helpless, but attempted

again to correct this error on his credit report. Plaintiff sent a second dispute

letter to all three CRAs in or about August of 2020.

      29.    In Plaintiff’s dispute to Trans Union, he explained that they were

reporting incorrect addresses, his brother’s Fifth Third account, his brother’s

telephone number and also his brother’s employer. This dispute was sent through

certified mail (no.: 7003 3110 0000 9996 8482) to Trans Union on August 3,

2020 delivered on August 8, 2020.

      30.    Each of these disputes clearly contained Plaintiff’s Social Security

number, Mississippi Driver’s License number, phone number, address, and date

of birth within the body of the dispute letter.




                                          6
        Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 7 of 12




      31.     Fifth Third responded to the fourth ACDV from Equifax on August

11, 2020 regarding the disputed account and again, with the Robert Ross’s name

appearing, “updated the account” for Plaintiff.

      32.     On or about August 18, 2020, TransUnion responded to Plaintiff’s

dispute (401821785-035) and didn’t discuss any of Plaintiff’s dispute except the

account with Fifth Third. TransUnion incorrectly “verified as accurate” the Fifth

Third account.

      33.     To date, Trans Union has failed to report the proper information on

Plaintiff’s credit report despite having been given ample notice of their error.

      34.     As a result of the inaccurate credit reporting, Plaintiff has suffered

damages, including, but not limited to:

              i.   Stress associated with denials;

             ii.   Delay in applying for personal loans for appliances and auto

                   loans due to fear of further denials from Plaintiff’s lowered credit

                   score;

            iii.   Monies lost by attempting to fix his credit;

            iv.    Loss of time attempting to cure the error;

             v.    Mental anguish, stress, aggravation,           and   other   related
                   impairments to the enjoyment of life.

      35.     All conditions precedent to the filing of this action have occurred.

                               CAUSES OF ACTION

                                COUNT I
   (Violation of 15 U.S.C. § 1681e(b) - As to Defendant, Trans Union,

                                           7
        Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 8 of 12




                                             LLC)

      36.    Plaintiff re-alleges and incorporates paragraphs one (1) through

thirty-five (35) above as if fully set out herein.

      37.    Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains

concerning the Plaintiff. Plaintiff and his brother have similar names, live at near

by addresses but have completely different dates of births. Trans Union failed to

have policies and procedures to identify and prevent siblings with similar names

from being mixed together.

      38.    As a result of this conduct, action and inaction of Trans Union, the

Plaintiff suffered damage by stress associated with credit denials and mental and

emotional pain stemming from the anguish, humiliation, and embarrassment of

credit reduction.

      39.    Trans Union’s conduct, action, and inaction was willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant

to 15 USC § 1681n. In the alternative, if TransUnion was negligent, Plaintiff is

entitled to recover under 15 USC § 1681o.

      40.    The Plaintiff is entitled to recover costs and attorney’s fees from

Trans Union in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.



                                            8
        Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 9 of 12




      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, TRANS UNION, LLC, for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees,

enjoinder from further violations of these parts, and any other such relief the

Court may deem just and proper.

                                COUNT II
  (Violation of 15 U.S.C. § 1681i - As to Defendant, Trans Union, LLC)

      41.     Plaintiff re-alleges and incorporates paragraphs one (1) through

thirty-five (35) above as if fully set out herein.

      42.     Trans Union violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies,

by failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file, and by relying upon verification from a source it has to know is

unreliable.

      43.     Trans Union’s conduct, action, and inaction as willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 USC § 1681n. In the alternative, if Trans

Union was negligent, Plaintiff is entitled to recover under 15 USC § 1681o. Trans

Union took no independent action to investigate the dispute.

      44.     Trans Union chose to ignore this information and simply parroted

the information provided by Fifth Third.


                                            9
        Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 10 of 12




      45.    Trans Union failed to respond to Plaintiff’s dispute letter, in

violation of 15 U.S.C § 1681i(a)(6)(A). Plaintiff did not receive any documentation

about his detailed dispute letter.

      46.    The Plaintiff is entitled to recover costs and attorney’s fees from

Trans Union in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.

      WHEREFORE the Plaintiff demands judgment and compensatory,

statutory, and punitive damages against Defendant, TRANS UNION, LLC, jointly

and severally; for his attorney’s fees and costs; for pre-judgment and post-

judgment interest at the legal rate, and such other relief the Court does deem just,

equitable, and proper.

                               COUNT III
   (Violation of 15 U.S.C. § 1681s-2(b) - As to Defendant, Fifth Third
                                  Bank, N.A.)

      47.    Plaintiff re-alleges and incorporates paragraphs one (1) through

thirty-five (35) above as if fully set out herein.

      48.    Fifth Third published erroneous representations to Experian,

Equifax and Trans Union and, through Experian, Equifax and Trans Union to all

of Plaintiff’s potential lenders on multiple occasions.

      49.    Fifth Third violated 15 U.S.C. § 1681s-2(b) by failing to fully and

properly investigate the Plaintiff’s dispute of Fifth Third’s representation; by

failing to review all relevant information regarding same; by failing to accurately

respond to Experian, Equifax, and Trans Union; by failing to correctly report

                                           10
         Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 11 of 12




results of an accurate investigation to every other credit reporting agency; and by

failing to permanently and lawfully correct its own internal records to prevent the

re-reporting of the Fifth Third representations to the consumer reporting

agencies.

        50.   Fifth Third violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Experian, Equifax, and Trans Union after Fifth Third

had been notified that the information was inaccurate. Plaintiff communicated

with repeatedly with Fifth Third bank disputing this debt and Fifth Third told

Plaintiff the investigation results were inconclusive and continued to report to the

CRAs.

        51.   Fifth Third did not have any reasonable basis to believe that the

Plaintiff was in fact the debtor. It also had substantial evidence from multiple

independent parties to have verified that the Plaintiff was not the debtor in

question, rather, his brother, Robert Ross, was. Fifth Third knowingly chose to

follow procedures which did not review, confirm, verify payment history, or

account details for the debt in question. Further, even if Fifth Third would

attempt to plead ignorance, it had all of the evidence and information with which

to confirm and recognize the Plaintiff was not the liable party. Plaintiff repeatedly

communicated       with   Fifth   Third   and    provided    detailed   information

demonstrating he did not owe this debt.

        52.   Fifth Third’s conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

                                          11
       Case 2:21-cv-01681-KSM Document 1 Filed 04/09/21 Page 12 of 12




determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, if Fifth

Third was negligent, Plaintiff is entitled to recover actual damages under 15

U.S.C. § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against Defendant, FIFTH THIRD BANK, N.A., for

statutory damages, punitive damages, actual damages, costs, interest, attorney

fees, enjoinder from further violations of these parts, and any other such relief

the Court may deem just and proper.



                               Respectfully submitted,

                               /s/ Octavio “Tav” Gomez
                               Octavio “Tav” Gomez, Esquire
                               PA Bar No.: 325066
                               Morgan & Morgan, Tampa, P.A.
                               201 N. Franklin Street, Suite 700
                               Tampa, Florida 33602
                               Telephone: (813) 223-5505
                               Facsimile: (813) 222-4797
                               TGomez@ForThePeople.com
                               DGagliano@ForThePeople.com
                               Attorney for Plaintiff




                                        12
